Terral, J.,
delivered the opinion of the court.
In January, 1899, F. A. Wyatt died intestate, leaving real estate, the title to which was in his own name, aggregating about 1,700 acres of land, known as “Oregon Plantation”; leaving also, as his heirs,.his widow [appellant], and four children by a former wife. Appellant brought suit in the nature of a proceeding against appellees for the partition of said plantation, and appellees set up in bar of her recovery of any part of said plantation a renunciation and waiver of any claim thereto executed by her to her husband in consideration of two promissory|notes made by him to her aggregating $1,698.66, bearing 10 per cent, the contents of which had been duly paid to her. The chancellor, after hearing all the proofs in the case, decided the issue in favor of appellees.
*227The record discloses that in April, 1882, the deceased, F. A. Wyatt, conveyed the Oregon plantation to his then wife, Mrs. Lydia A. Wyatt, which was then under deed of trust to Hooker to secure Dr: Davis a large sum of money. Shortly thereafter Mrs. Lydia Wyatt departed this life intestate, leaving her husband and her four children, the heirs of her estate. In 1887 F. A. Wyatt, for the purpose, it seems, of becoming a qualified bondsman of his brother, who had been elected sheriff of Holmes' County, secured a foreclosure of said deed of trust, and at the sale became the purchaser, and the title was made to him, and it so remained at his death. Mrs Georgiana S. Wyatt was married to F. A. Wyatt in January, 1889, and soon thereafter he received of her estate about the sum of $1,166.66, which he never paid to her, and which in June, 1898, was due much more than six years. On the 20th of June, 1898, Wyatt and his wife agreed to separate; and in consideration of the execution by him to her of his two promissory notes for the sum of $849.33 each, bearing date January 20th preceding, with 10 per cent interest from that date, she executed her release of all her right and interest in and to the property owned by said F. A. W yatt, or which he might own at his death.
That Mrs. Wyatt, if her release was void, is entitled only to the one-fifth interest in the one-fifth interest of her husband in the Oregon plantation, is, we think, clear from a statement of the facts. The legal title to the Oregon plantation at the death of Lydia Wyatt was in her, and upon her death it descended to her husband and children in equal parts, and they became co-tenants thereof. For, though a question was attempted to be made that her title to the plantation was bad, because it was alleged that Wyatt at the time of its execution was a surety on the bond of the sheriff of Holmes County, and made the deed to avoid the effect of his suretyship, yet it is obvious that the conveyance, as between Mr. and Mrs. Wyatt, was unaffected by such purpose, and was unimpeachable between -them. The state of Mississippi, and it only, might have had ground of com*228plaint, so far as it affected her rights in the matter. The purchase, therefore, of the Oregon plantation by F. A. Wyatt, one of the cotenants, at the sale of it under the trust deed, did not give him a greater right or interest in it than he had before the purchase. Smith v. McWhorter, 74 Miss., 400 (20 South., 870).
It must also be obvious that whatever debt F. A. Wyatt owed his wife, Georgiana S. Wyatt was in July, 1898, barred by the statute of limitations, because the wife is not excepted from its operations by any express provision of the code, and courts are not at liberty to ingraft any exceptions upon it. Dozier v. Ellis, 28 Miss., 730; Massey v. Rimmer, 69 Miss. 667 (13 South., 832). If the legislation on this subject was now as it was when Thomson v. Hester, 55 Miss., 656, was decided, the statute of limitations would not bar the claim of the wife; but since then a great revolution on this subject has been effected here by the code of 1880, the constitution of 1890, and the code of 1892.
It must therefore follow that the two notes for §849.33 each, given by F. A. Wyatt to Mrs. Wyatt, if in fact they were a fair and adequate consideration for the release of her interest in his estate, were also sufficient to support the release executed by her. For though Mrs. Wyatt claims that the money represented by the notes was paid her in discharge of her claim against her husband, yet it is perfectly manifest that Wyatt regarded and treated them as a consideration of her release of all claim to any part of his estate; and, being barred by limitation, he had a right so to regard them, and the law justified him in that conclusion. That a family settlement or other similar arrangement like the one before us is valid, when based upon an adequate and fair consideration, is supported, we think, by authorities. 2 Pom. Eq. Jur. sec. 953; Garver v. Miller, 16 Ohio St., 527; Daniels v. Daniels, 9 Colo., 133 (10 Pac., 657); Switzer v. Switzer, 26 Grat., 574. And we see no ground to question the finding and decision of the chancellor in this regard; *229for the sum paid Mrs. Wyatt, upon the evidence contained in this record, is probably greater than what she would have received as an heir of Wyatt’s estate.
Since the adoption of the code of 1880, the constitution of 1890, and the code of 1892, effecting the complete emancipation of married women, and authorizing every character of suit between husband and wife, the validity of a contract between them cannot be questioned in j udicial tribunals of this state; and such contracts may be enforced by one against the other. McGregor v. McGregor, 20 Q. B. Div., 529; Wilson v. Wilson, 1 H. L. Cas., 538; Besant v. Wood, 12 Ch. Div. 605. The unrestricted right of the wife to sue the husband, secured to her by the constitution and code, would be lame and ineffectual unless she could make all contracts of whatever kind, with her husband.

Affirmed.